OPINION OF THE COURT
Per Curiam.
Respondent was admitted to the practice of law by the Appellate Division, Second Department, on December 16, 1966. Respondent formerly served as president and chairman of the board of directors of Jefferson National Bank. On October 23, 1996, respondent was convicted after a jury trial in the Federal *125District Court for the Northern District of New York of conspiracy to commit bank fraud, bank fraud and corrupt acceptance / receipt of commissions for procuring loans, in violation of 18 USC §§ 371,1344 and 215, respectively. On December 30, 1996 (234 AD2d 1014), this Court entered an order suspending respondent and directing him to show cause why a final order of discipline should not be entered pursuant to Judiciary Law § 90 (4) (b) and (e). Respondent failed to respond and by letter waived his appearance before the Court. On July 28, 1997, respondent was sentenced in Federal District Court to concurrent terms of imprisonment of 30 months on each count.
We conclude that bank fraud is essentially similar to scheme to defraud in the first degree, a class E felony, in violation of Penal Law § 190.65 (see, Matter of Holm, 201 AD2d 41). Accordingly, respondent is automatically disbarred pursuant to Judiciary Law § 90 (4) (b) and (e).
Denman, P. J., Green, Pine, Callahan and Fallon, JJ., concur.
Final order of disbarment entered pursuant to Judiciary Law § 90 (4) (b) and (e).